UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1816



BARR MICHAEL MARTIN,

                                               Plaintiff - Appellant,

          versus


CITY OF DANVILLE, VIRGINIA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-97-57-D)


Submitted:   July 30, 1998                  Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barr Michael Martin, Appellant Pro Se. Agnis Chandra Chakravorty,
WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil complaint alleging employment discrimination. We have re-

viewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Martin v. City of Danville, VA, No. CA-97-57-D

(W.D. Va. May 4, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2